t c memo united_states tax_court todd b guthrie petitioner v commissioner of internal revenue respondent docket no filed date todd b guthrie pro_se david w sorensen for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a deficiency in and additions to petitioner’ sec_2002 federal_income_tax the issues for decision are whether petitioner is liable for tax relating to unreported income and for the sec_6651 and a additions to tax findings_of_fact petitioner is a licensed orthopedic physician during petitioner rendered services to park ridge orthopedics p a a professional medical corporation in exchange for dollar_figure mountain health care p a also paid petitioner dollar_figure for his medical services in addition petitioner received dollar_figure of rent dollar_figure of interest and dollar_figure of dividends petitioner did not file a tax_return or pay estimated_taxes relating to as a result respondent issued a notice_of_deficiency on date respondent determined that petitioner was liable for a dollar_figure deficiency in income_tax a dollar_figure sec_6651 addition_to_tax for failure_to_file a return a dollar_figure sec_6651 addition_to_tax for failure to timely pay and a dollar_figure sec_6654 addition_to_tax for failure to pay estimated_taxes on date petitioner while residing in reno nevada filed his petition at trial on date respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure conceded the sec_6651 addition_to_tax and moved for the imposition of a sec_6673 penalty opinion petitioner concedes that he received income failed to file a return and failed to pay estimated_taxes relating to petitioner contends that the income he received does not exceed the exemption_amount set forth in sec_151 he is not required to file a return and he is not liable for the deficiency or the additions to tax we sustain respondent’s determinations the income petitioner received was taxable and he was required to file a return see sec_61 sec_6012 in addition respondent bears and has met the burden of production with respect to the sec_6651 and sec_6654 additions to tax see sec_7491 rule a furthermore petitioner does not meet the requirements of any exception to sec_6651 or sec_6654 see 116_tc_438 respondent has moved pursuant to sec_6673 to impose sanctions sec_6673 authorizes this court to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure whenever it appears that the taxpayer’s position is frivolous groundless or instituted primarily for delay see sec_6673 and b included among petitioner’s contentions was a legitimate concern regarding the imposition of a sec_6651 addition_to_tax thus it would be inappropriate to impose a sec_6673 penalty nevertheless we admonish petitioner that he may be subject_to a sec_6673 penalty if he asserts frivolous or groundless contentions in a subsequent proceeding in this court contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
